Citation Nr: 1101562	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  06-34 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New 
York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred as a result of treatment on August 3, 2006


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from February 1975 to February 
1979.  He served in the Army Reserves from February 1979 to 
October 1980 and in the Montana National Guard from October 1980 
to October 1981. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a decision of Department of Veterans Affairs Medical Center 
(VAMC) in Canandaigua, New York. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks reimbursement for treatment rendered at a 
private medical facility on August 3, 2006, for injury of the 
knee and ankle.  At that time, and currently, he was not service-
connected for any disability but had received VA treatment as 
recently as June 4, 2006. 

The statement of the case (SOC) explained that the claim was 
denied because "[a]ll non-VA non-emergent care requires pre-
authorization in writing before treatment rendered.  [The 
Veteran] did not have a VA referral therefore claims [sic] 
denied."  However, neither the statute, 38 U.S.C.A. § 1725 (West 
2002) nor the regulations, 38 C.F.R. § 17.1000 thru 17.1008 
(2010), governing claims for reimbursement in cases of Veteran's 
who are not service-connected for any disability and are not 
participants in vocational rehabilitation (which are situations 
governed by 38 U.S.C.A. § 1728 (West 2010)), require prior VA 
approval for "emergency treatment", as defined at 38 U.S.C.A. 
§ 1725(f)(1)(A) and (B) (West 2010). 

In any event, it is not clear that the Agency of Original 
Jurisdiction (AOJ) has applied the reasonably prudent person 
standard in Swinney v. Shinseki, 23 Vet. App. 257, 264 (2009) in 
which the United States Court of Appeals for Veterans Claims 
(Court) concluded that "the Board ... incorrectly required medical 
evidence that [the claimant's] condition was actually emergent at 
the time she sought treatment."  The Court further stated that 
the governing regulation, 38 C.F.R. § 17.1002(b), "does not 
require that the treatment the veteran receives from the private 
facility be for an emergent condition [but only requires that VA] 
determine whether, under the circumstances present at the time 
the veteran sought treatment at the private facility, a prudent 
layperson would reasonably expect that her condition was such 
that delay in seeking treatment would be hazardous to her health 
or life."  Swinney, 23 Vet. App. at 364.  The Court further 
stated that the determination was to be made when "weighing the 
totality of the circumstances."  Swinney, at 265.  What is most 
pertinent is "her condition at the time she sought treatment 
[sic]".  Swinney, at 266.  Thus, "both medical and lay evidence 
may be considered in a prudent-layperson evaluation; however, 
because neither [38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002] 
require a medical finding of an emergency, the Board erred in 
implicitly requiring [sic] medical evidence."  Swinney, at 267. 

Also, it is not clear that all of the relevant private clinical 
records of treatment of the Veteran on August 3, 2006, have been 
obtained. 

Nevertheless, despite these matters, the Veteran's service 
representative argues that the Veteran was not provided notice of 
a travel Board hearing.  

In the Veteran's VA Form 9 of November 2006 he indicated that he 
would appear at a local VA Office before the Board.  He was sent 
a letter, dated July 10, 2009, notifying him of a hearing 
scheduled October 8, 2009.  That letter was sent to the address 
listed in the VA Form 9.  On the file copy of the July 10, 2009, 
letter is a handwritten notation which apparently listed the 
Veteran's latest address of record and indicated that he resided 
at a particular street address at "Apt 304."  

He was sent a letter, dated July 17, 2009, notifying him of a 
hearing scheduled October 8, 2009.  That letter was sent to the 
address listed on the earlier July 10, 2009, letter except that 
the address included "Apt 204" rather than "Apt 304."

Further confusing the matter is that a July 17, 2009, deferred 
rating action reflects that the Veteran had phoned personnel at 
the Regional Office and had indicated that his new address was as 
listed in both July 2009 letters but at "Apt 204."  It is 
unclear whether during the phone conversation the Veteran was 
informed of the scheduled October 8, 2009, hearing but the 
deferred rating decision indicated that the Veteran "stated that 
he would talk with his new POA and the [sic] his POA would get 
back to us on whether or not he will attend the hearing."  

Another letter was sent to the Veteran at the same addresses 
above but at "Apt 204" informing him of the October 8, 2009, 
hearing.  However, the Veteran failed to attend that hearing. 

In the Informal Hearing Presentation the Veteran's service 
representative stated that the Veteran lived in apartment 304 and 
not apartment 204.  It was stated that he had not been given 
proper notification of the hearing and it was requested that 
another hearing be rescheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a 
Veterans Law Judge at the Buffalo, New York, 
Regional Office.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

